DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 4/18/2022 has been entered.  Claims 15 and 17 have been canceled..  Applicant’s amendment, and corresponding arguments, see Page 11, with respect to claim 10, have been fully considered and are persuasive.  The rejection of claim 10 has been withdrawn and allowance thereof has been issued.  Claims 1-9 remain pending in the application.  Applicant’s amendment to the Claims have overcome each and every objection and 112b rejection set forth in the non-Final Office Action previously mailed on 2/08/2022.
Response to Arguments
Applicant's arguments filed 4/18/2022 have been fully considered but they are not persuasive with respect to claim 1.
Applicant argues, see Pages 11-13, Kager does not disclose "mixing the raw materials" by "mixing devices", as required by claim 1.  Specifically, Applicant asserts the granulating drums disclosed by Kager (5,6 in Figure 4) are not mixing devices, relying primarily on the point that a pre-prepared filling mixture (e.g. a mixture of raw material already mixed) is supplied to the granulating drums (paragraph 0037).  Applicant rationalizes that because the filling mixture is supplied to the granulation drums and because Kager is silent as to any mixing process for said filling mixture, the granulations drums implicitly do not mix the filling mixture; this is not persuasive.  As noted by Kager and acknowledged by Applicant, the granulation drums are rotated with the filling mixture in a granulation process (paragraph 0041).  As known in the art, granulation drums work by tumbling (e.g. mixing ) material in a rotating drum, typically in the presence of the binder.  The binder causes fines, or filler material, to become tacky, and form spherical agglomerates from the tumbling or mixing.  As noted in paragraph 0037, the filling material comprises filler material having a particle size of 1µm to 10mm and polymers acting as binding agents.  Likewise, paragraph 0041 discloses the filling material is tumbled until a particle size of 5 to 30 mm is achieved as well as sphericity (Figure 11).  Hence, it is maintained one of ordinary skill in the art would interpreted rotating granulation drums which tumble (e.g. mix) a filler material and binder together as mixing devices.
Applicant further asserts neither Kager nor Scardovi disclose the "mixing of the raw materials is carried out in accordance with a first timing at staggered times" in context with "the mixed raw materials are transferred from the mixing devices into the spreading device in accordance with a second timing and at staggered times".  Applicant argues, Scardovi does not disclose a mixing or need for mixing raw materials.  However, said argument relies on the viewpoint that the granulation drums are not interpreted as mixing devices, which as discussed above, was maintained to be interpreted as mixing device for one of ordinary skill in the art.  As noted in the previous Office Action, Scardovi was referenced for disclosing the use of two feeds to synchronize and create a continuous feed of material.  Offsetting, or staggering, the mixing and transferring the raw material was stated to maintain the continuity of the feed to the lower belt.   Applicant agues, see Page 17, one would not perceive the advantages of a discontinuous batch mixing for a continuous production process, akin to hindsight reasoning.  However, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In the instant case, both staggering of the mixing.  Examiner recommends further clarifying the staggered times between the first and second timings or incorporating elements of claim 5, as indicated in the previous Office Action; particularly with respect to the fourth timing of the spreading device(s). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kager (US 2015/0042006 A1), in view of Scardovi (WO 2005/068146 A2; of record).
Regarding claim 1, Kager teaches a method for the continuous production of engineered stone slabs, comprising the steps:
provisioning raw materials comprising at least one mineral filler and at least one organic binder (paragraphs 0002-0004, 0037), 
mixing the raw materials (paragraphs 0016, 0041, granulate is produced form the filling mixture by rotating the drum), 
applying the mixed raw materials to a continuously moving lower belt (2 in Figures 1-2) of a dual-belt press (paragraph 0042, the particles of the granulate…are distributed homogenously over the width of the lower belt), 
continuously pressing the mixed raw materials to form a pressed material strand (paragraph 0045, the preform is compressed in the double-belt press to form the slab), 
curing the organic binder (paragraph 0045, the double-belt press can comprise a heating element for hardening the slab),
separating the material strand to form individual engineered stone slabs (implicit in paragraph 0045, the slab exits the double-belt press), wherein
the mixing of the raw materials is carried out by means of at least two separate mixing -3-devices supplied with a defined quantity of the raw materials (drums 5, 6 in Figures 1-2; paragraph 0038) and wherein the mixed raw materials are transferred from the at least two mixing devices into one, or multiple, spreading devices (distribution device 11 in Figures 3 and 10; paragraph 0041, granulates…exiting…are applied onto a distribution device…which has a receiving section and an output section), and the mixed raw materials are applied continuously and without interruption to the lower belt by means of the spreading device (paragraph 0042, are distributed homogenously over the width of the lower belt).
Kager teaches all the elements of claim 1 as discussed above but does not teach the mixing of the raw materials is carried out in accordance with a first timing at staggered times in a batch mixing operation, nor the mixed raw materials are transferred from the mixing devices into the spreading device in accordance with a second timing and at staggered times.
Scardovi teaches an apparatus and corresponding method for forming stone slabs (Figures 1-10, claim 1), comprising: provisioning of mixture of raw materials (33 in Figure 1; page 04, lines 21-26), applying the mixed raw materials to a continuously moving lower belt (2 in Figures 1, 3-8) of a dual-belt press (as shown in the Figures), continuously pressing the mixed raw materials (pressing station 5) to form a pressed material strand (page 12, lines 5-10, to compact the powder strip and obtain a continuous compacted article), and separating the material strand to form individual stone slabs (page 12, liens 20-26).  
Scardovi further teaches a double system for feeding the mixed raw material to the lower belt (Figures 3 and 7).  The two feeds can be synchronized to create a continuous feed and improve the continuity of powder discharged from the hopper (page 13, lines 10-13).  As both Kager and Scardovi pertain to continuous production of slabs, absent a showing of unexpected results, one of ordinary skill would have found it obvious to modify the construction of the batch mixing operation, particularly of the arrangement of the mixing and spreading devices of Scardovi as this is combining prior art elements according to known methods to yield predictable results (of improving the continuity of powder discharged onto the belt).  See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See also MPEP 2143(1).  While Kager/Scardovi does not explicitly teach the mixing and transferring of the raw materials is carried out at staggered times, it would have been obvious for one of ordinary skill to offset or alternative (e.g. stagger) the mixing and transferring of the raw materials from the mixing devices to the spreading device to maintain continuity of feed to the lower belt.
Regarding claim 2, Kager, as modified by Scardovi, further teaches the mixing devices  are fed with the raw materials via an inlet opening (paragraph 0040 of Kager, is filled into inlet openings of the drums), and the mixed raw materials are emptied from the mixing devices via an outlet opening (paragraph 0041 of Kager, the feeding unit is arranged below the outlet openings of the drums), wherein the inlet and outlet openings are closed for the respective mixing operation, so that the mixing operation is respectively carried out in a closed casing of the mixing devices (implicit in paragraphs 0040-0041, drums are rotated about an axis to mix the granulates).
Regarding claim 3, Kager, as modified by Scardovi, further teaches the mixed raw materials are supplied from at least two mixing devices (drums 5, 6 in Figure 1-2 of Kager) arranged in a fixed-installation manner of at least one spreading device (distribution device 11 in Figure 3 of Kager) arranged in a fixed-installation manner above the lower belt (paragraph 0042 of Kager, the particles of the granulate…are distributed homogenously over the width of the lower belt), via at least one physical means (feeding unit 10 in Figure 1 of Kager) for transferring mixed raw materials, in particular a conveyor belt, a material chute or a material hose (paragraph 0041 of Kager, feeding unit cab be configured in the form of a funnel).
Regarding claim 4, Kager, as modified by Scardovi, further teaches the raw materials are mixed by means of a readjustable mixing devices (movable tray 301 in Figure 7; page 6, lines 5-10 of Scardovi), wherein the respective readjustable mixing device is readjusted respectively to a transfer position above at least one spreading device (hopper 34 in Figure 7; page 6, lines 11-15 of Scardovi) arranged in a fixed-installation manner above the lower belt, to transfer the mixed raw materials into the at least one spreading device.  As claimed the at least two readjustable mixing devices have the identical function of mixing and transferring material to the conveying means.  It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Absent a showing of unexpected results, it would have been obvious for one of ordinary skill in the art at the time of filing to have provide a duplicate readjustable mixing device for the same purpose as the readjustable mixing device as disclosed by Kager/Scardovi.  
Regarding claim 7, Kager, as modified by Scardovi, teaches all the elements of claim 1 as discussed above but does not teach the mixed raw materials are applied to the lower belt in at least two raw-material layers arranged on top of one another by means of at least two spreading devices.  However, Scardovi discloses in an alternate embodiment (Figure 5, page 14, lines 10-25) a method of applying at least two raw-material layers arranged on top of one another by means of at least two spreading devices (70, 34 in Figure 5 of Scardovi).  It would have been obvious for one of ordinary skill to have modified the primary embodiment with the teachings of the alternative embodiment with a reasonable expectation of success.
Regarding claim 9, Kager, as modified by Scardovi, further teaches the raw material applied to the lower belt are compacted between [*the] upper belt and [*the] lower belt of the dual-belt press by means of precompaction rolls (13, 14 in Figure 3; paragraph 0045 of Kager), before the entry [*point between the upper belt and the lower belt].

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kager, in view of Scardovi and Qiu (US 2019/0176112 A1).
Regarding claim 8, Kager, in view of Scardovi, teaches all the elements of claim 1 as discussed, but does not teach the mixed raw materials are spread out evenly and homogeneously by means of a homogenization device arranged in the spreading device(s) and are applied to the lower belt, or the conveying means mounted upstream of the lower belt.  However, providing said component to a spreading device is well known and customary in the art.
Qiu teaches an apparatus and corresponding method for manufacturing stone sheets (Figure 1, paragraph 0046), comprising at least two separate mixing -3-devices (initial agitators 1) supplied with a defined quantity of the raw materials (paragraph 0028, stone-like granular material…and a binder), wherein a spreading device (dispersing device 5 )is arranged and configured to feed a lower belt with the mixed raw materials (paragraph 0044, dropped onto the surface of the secondary conveyor belt).  Qui further discloses the dispersing device comprises two rotating rollers moving in opposite directions, thereby avoiding occurrences of large agglomerates and facilitating uniform mixing (paragraph 0045).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of modified Kager with the teaching of Qiu and provided a homogenization device within the spreading device, as disclosed by Qiu for the benefit of improved uniform mixing of the mixture. 
Allowable Subject Matter
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 5 would be allowable for requiring:
“…wherein the spreading devices (16) are displaced, in accordance with a fourth timing and at staggered times, to a respective loading position (42) to transfer the mixed raw materials from a mixing device (15) into a respective spreading device (16), and the spreading devices (16) are displaced, in accordance with the fourth timing and at staggered times, to a respective spreading position (43) above the lower belt (3)…to apply the mixed raw materials.”
meaning the at least two spreading devices change positions to the receive the mixed raw material from respective mixing devices and change positions to feed the lower belt of the dual-belt press both in an offset timing with each other.
As discussed above, the closest prior art of record, Kager, discloses a method for the continuous production of engineered stone slabs, comprising the steps: provisioning raw materials comprising at least one mineral filler and at least one organic binder (paragraphs 0002-0004, 0037), mixing the raw materials (paragraphs 0016, 0041), applying the mixed raw materials to a dual-belt press (paragraph 0042), continuously pressing the mixed raw materials to form a pressed material strand (paragraph 0045, the preform is compressed in the double-belt press to form the slab), and curing and separating the material to form individual engineered stone slabs (paragraph 0045, the slab exits the double-belt press).  The mixing of the raw materials is carried out by two separate mixing -3-devices (drums 5, 6 in Figures 1-2; paragraph 0038) and transferred from the two mixing devices a spreading devices (distribution device 11 in Figures 3 and 10; paragraph 0041, granulates…exiting…are applied onto a distribution device…which has a receiving section and an output section), and the mixed raw materials are applied continuously and without interruption to the lower belt by means of the spreading device (paragraph 0042, are distributed homogenously over the width of the lower belt).  However, Kager neither teaches nor suggests at least two spreading devices change positions to the receive the mixed raw material from respective mixing devices and change positions to feed the lower belt of the dual-belt press both in an offset timing with respect to one another.
Another prior art, Vouith, teaches a plant (Figures 1-2) for the continuous production of engineered stone slabs, comprising: -6- multiple supply containers (containers 1a-1n in Figure 1) for containing raw materials (9a-9n; paragraphs 0025-0026), and a dual-belt press (double-belt press 4 in Figure 1) having a lower belt (18) and an upper belt (as shown in Figures 1-2), as well as at least one heating means for heating materials conveyed between the lower belt and the upper belt (paragraph 0037).  Two separately arranged mixing devices (mixers 15, 16 in Figure 2) designed for a batch mixing operation, are arranged to mix the raw materials (paragraph 0044, which produce pourable intermediate substrates of different colors…are dispersed onto the lower belt), and spreading device) are arranged and configured for continuous feeding of the lower belt with mixed raw materials (paragraph 0034, shall be dispersed homogeneously onto the lower belt…by means of a known caster).  However, similar to Kager, Vouith neither teaches nor suggests changing positions of the two spreading devices to the receive the mixed raw material from respective mixing devices and as well as changing positions to feed the lower belt of the dual-belt press both in an offset timing with respect to one another.
While Vouith does not appear to discloses at least one means for transferring the mixed raw materials from the least two mixing devices into the spreading device(s), the use of such components is well known and customary in the art.  It would have been obvious for one of ordinary skill in the art at the time of filing to provide a means of transport between the mixing and spreading devices (e.g. chute or hopper) to prevent contamination and/or to contain the mixed raw material.  The recitation “for the continuous production of engineered stone slabs” has not been given patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness	
Another prior art, Scardovi, is referenced for teaching an apparatus and corresponding method for forming stone slabs (Figures 1-10, claim 1), comprising: providing of mixture of raw materials (33 in Figure 1; page 04, lines 21-26), applying the mixed raw materials to a continuously moving lower belt (2 in Figures 1, 3-8) of a dual-belt press (as shown in the Figures), and continuously pressing the mixed raw materials (pressing station 5) to form a pressed material strand (page 12, lines 5-10).  Scardovi further teaches a double system for feeding the mixed raw material to the lower belt (Figures 3 and 7).  The two feeds can be synchronized to create a continuous feed and improve the continuity of powder discharged from the hopper (page 13, lines 10-13).  However, similar to Kager, Scardovi neither teaches nor suggests changing positions of at least two spreading devices to the receive the mixed raw material from respective mixing devices and as well as changing positions to feed the lower belt of the dual-belt press both in an offset timing with each other.  As disclosed in the instant application, transferring mixed raw materials from at least two mixing devices to spreading devices as well as transferring the mixed raw materials from spreading devices to a belt press at staggered, or offset, timings with respect to one another enables the mixed raw materials to be applied continuously and without interruption to the belt press (page 02 of the instant Specification).  Likewise, said configuration ensure problems during mixing can be identified (e.g. formation of agglutinations, poor intermixing, build-ups, clogging) preventing slab defects while maintaining high process stability (page 04 of the instant Specification).
Claim 6 would be allowable at least for depending on claim 5.
Claims 10-16 and 18-19 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 10 is allowable for requiring:
“…wherein a control device (38) is provided, which control device (38) is configured for carryinq out, in accordance with a fourth timinq and at staggered times, the displacement 6movements of the displaceable spreadinq devices (16) to load the spreadinq devices (16) with mixed raw materials and to apply the mixed raw materials to the lower belt (3), or to the convevinq means (8) mounted upstream of the lower belt (3).”
and is allowable for the same reasons as claim 5 as discussed above.
Claims 11-16 and 18-19 are allowable at least for depending on claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196. The examiner can normally be reached Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.N./Examiner, Art Unit 1741                                                                                                                                                                                                        7/26/2022

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715